ACCEPTED
                                                                                                             05-15-01493-CV
                                                                                                  FIFTH COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                       12/10/2015 9:11:10 AM
                                                                                                                  LISA MATZ
                                                                                                                      CLERK

                                       CAUSE NO. 05-15-01493-CV

MICHAEL GAY COOK,                                                IN THE COURT OF APPEALS
APPELLANT                                                                              FILED IN
                                                                                5th COURT OF APPEALS
                                                                                     DALLAS, TEXAS
VS.                                                                             12/10/2015 9:11:10 AM
                                                                                       LISA MATZ
                                                                                         Clerk
CAROLINE D. COOK,
APPELLEE                                                         FIFTH DISTRICT OF TEXAS AT DALLAS


                   DEFENDANT’S MOTION TO REDUCE SUPERSEDEAS BOND

COMES NOW, Michael Gay Cook, Defendant in the above styled cause of action, which he, as appellant,

has appealed to the 5th District Court of Appeals, and files this motion pursuant to Tex. R. App. P. 24

requesting the supersedeas bond be reduced, and would show unto this honorable Court the following

matters to wit:

1.       Appellant is retired and has a set income of $1,048 per month. The Trial Court set the superedeas

bond at $1800. This appeal rises from a forcible entry and detainer action over an oral lease agreement

with a monthly rental of $300 per month paid in bimonthly installments of $150 each.

2.       The amount of the supersedeas bond will cause the Appellant substantial economic harm. The

Appellate Court has the power to review the excessiveness of the amount of a supersedeas bond. See In

re: It’s The Berry’s. LLC, 12-06-00298-CV, 2006 Tex. App. LEXIS 9146 (Tex App-Tyler, October 25,

2006).

3.       The Texas Supreme Court has established in Marshall v. Housing Authority of City of San Antonio,

198 SW3rd 782 (Tex 2006) that a tenant is not required to post a supersedeas bond in order to appeal a

judgment of possession in an eviction case.

         WHEREFORE, Appellant prays that this motion be set for hearing and that upon hearing the

Appellate Court will issue an order lowering the amount of the supersedeas bond to an amount that will not

subject the Appellant to substantial economic harm.
Respectfully submitted this the 10th day of December, 2015.


                                   Kerry L. Prisock
                                   Kerry L. Prisock
                                   State Bar Number 24082005
                                   Post Office Box 1051
                                   Rockwall, Texas 75087
                                   Telephone: 214-632-3823
                                   Facsimile: 469-252-7496
                                   kprisocklegal@sbcglobal.net
                                   ATTORNEY FOR APPELLANT
                                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing has been served upon opposing counsel by
electronic means.

                                       Kerry L. Prisock
                                       Kerry L. Prisock
                                       State Bar Number 24082005
                                       Post Office Box 1051
                                       Rockwall, Texas 75087
                                       Telephone: 214-632-3823
                                       Facsimile: 469-252-7496
                                       kprisocklegal@sbcglobal.net
                                       ATTORNEY FOR APPELLANT